[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            APRIL 29, 2005
                             No. 04-13622                 THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                  D. C. Docket No. 04-14007-CR-DMM

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,
                                  versus

RONALD KEITH WYATT,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________


                              (April 29, 2005)


Before BIRCH, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
       Ronald Keith Wyatt appeals his 120-month sentence, imposed after he pled

guilty to one count of conspiring to manufacture five grams or more of

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 846. Wyatt argues there

was insufficient evidence to support a three-level enhancement imposed pursuant

to U.S.S.G. § 2D1.1(b)(5)(B).1 Wyatt further asserts the enhancement was

imposed based on facts found by a preponderance of the evidence, thus violating

Blakely v. Washington, 124 S. Ct. 2531 (2004).

       Wyatt’s Presentence Investigation Report (PSI) calculated a base offense

level of 26, with a three-level specific offense characteristic increase, pursuant to

U.S.S.G. § 2D1.1(b)(5)(B), giving an adjusted offense level of 29. The PSI further

recommended a two-level reduction for acceptance of responsibility, pursuant to

U.S.S.G. § 3E1.1(a), and a one-level reduction for assisting authorities, pursuant to

§ 3E1.1(b). Thus, Wyatt’s total recommended offense level was 26. Based on

various prior convictions, the PSI calculated a criminal history category of III,

which with an offense level of 26 resulted in an imprisonment range of 78 to 97

months. However, the statutory mandatory minimum for Wyatt’s crime is 120

months, pursuant to 21 U.S.C. § 841(a)(1).




       1
         We refer to the November 2003 edition of the United States Sentencing Guidelines.
The text of § 2D1.1(b)(5)(B) has moved to § 2D1.1(b)(6)(B) in the November 2004 version.

                                              2
      Wyatt’s ultimate sentence of 120 months was not determined based upon an

application of the federal sentencing guidelines, but was based upon the mandatory

minimum sentence set forth in 18 U.S.C. § 841(a). Even though the district court

held the U.S.S.G. § 2D1.1(b)(5)(B) enhancement applied, the enhancement is moot

given the mandatory minimum sentence. Thus, if any error exists in the imposition

of the enhancement, that error is harmless. Additionally, Wyatt’s Blakely

argument is without merit, as his ultimate sentence was based on the statutory

mandatory minimum sentence, rather than the federal sentencing guidelines.

Neither Blakely or United States v. Booker, 125 S. Ct. 738 (2005), affect Wyatt’s

sentence. See United States v. Vieth, 397 F.3d 615, 620 (8th Cir. 2005).

Accordingly, we affirm.

      AFFIRMED.




                                         3